Order of the County Court of Suffolk County setting aside the verdict of a jury in favor of the defendant reversed on the law and the facts, motion denied, and verdict reinstated, with costs to the appellant. The setting aside of the verdict was an improvident exercise of discretion. The verdict rested upon conflicting oral evidence, and the version which the jury accepted was not improbable on a fair interpretation of the evidence. The only reason which seems to have motivated the court in setting aside the verdict was that “ they [the jurors] probably understood it [the law as charged] but they thought the Court made a mistake.” The charge was clear and concise and to the effect that if the defendant’s truck was operated in a negligent manner at the time of the collision, the plaintiff was entitled to recover even though the driver of the plaintiff’s ear, to whom he had lent the car, was negligent. We are of opinion that the reason advanced by the learned court is not borne out by the record. Lazansky, P. J., Hagarty, Johnston, Taylor and Close, JJ., concur.